Title: To Thomas Jefferson from Robert Leslie, 27 April 1802
From: Leslie, Robert
To: Jefferson, Thomas


            Sir
              Philada April 27th 1802
            before I went to London, I made you a Small Clock with a Sceleton frame, which I was informed did not perform well. I tharefore Wrote to Mr Price, to return you the money you paid for it, and send the Clock to me, Some time after which, I received the Clock, and Supposed Mr Price had refunded the money. I have now finished the examination of Mr Prices Books and papers, and do not find any thing on the subject, and am therefore of opinion he has not returned you the money. if So, I will thank you to inform me when Convenient, also the amount you gave for the Clock, as I do not recolect it, and my former Shop Book ware left with Mr Price and not now to be found. I had also a large House Clock, made for you which was not compleat when I went a way, I left orders with the man that made it, to attend to it till it gave satisfaction. I find in Mr Prices Books that he paid the man 14 Dollars for work done to it after I left the City but do not know wheather it was compleat or not, and will thank you to inform me
            I am with respect your Humble Servt
            Robert Leslie
          